Citation Nr: 0512766	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  99-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).

(The Board's prior decision addressing this claim, issued on 
October 22, 2004, is being separately vacated.)



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, granted service connection 
for PTSD and assigned a 10 percent evaluation effective 
November 3, 1997.  The veteran appealed for a higher initial 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

Because of additional evidence rather recently submitted by 
the veteran, his claim is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify him if further action is required on his part.


REMAND

In October 2004, the veteran filed a notice with the Nassau 
County, New York, Police Department advising of his intention 
to retire from the force on December 30, 2004.  And in a 
January 2005 statement in support of his claim for a higher 
rating for his PTSD, he alleged his retirement from the 
police force was brought about by his inability to function 
as a police officer because of medications he takes for his 
PTSD.  It appears, then, he retired from the police force for 
medical reasons due to the adverse effects of the specific 
condition at issue.  Applicants who apply for retirement for 
a medical reason may have to submit medical records in 
support of such an application.  If the veteran, in fact, 
submitted medical records in support of his application for 
retirement, those records are not included in the claims file 
and must be obtained.  And his former employer should be 
contacted and requested to submit a statement concerning the 
reasons underlying his retirement, to confirm that his 
allegations are indeed true.

Additionally, the veteran provided medical records from Dr. 
Nathan Monhian concerning treatment during 2004 for sleep 
apnea.  A clinical notation in one of these records indicates 
the veteran has PTSD; that he has flashbacks and awakenings; 
and that he needs a sleep aid.  This physician's records, 
however, contain no further elaboration about the veteran's 
PTSD - and, more specifically, the severity of it, which is 
the dispositive determination to be made in rating 
this condition.

The Board also notes that the evidence mentioned above was 
submitted directly to the Board, within 90 days of 
certification of the veteran's appeal to the Board, but prior 
to the Board's promulgating a decision on October 22, 2004.  
The veteran has not waived initial RO consideration of this 
evidence, so it must be returned to the RO to be considered 
there in the first instance.  See 69 Fed. Reg. 53,807, 53,808 
(Sept. 3, 2004) (amending 38 C.F.R. § 20.1304(c) effective 
October 4, 2004).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain a copy of any decision of the 
Nassau County, New York, Police 
Department awarding the veteran 
disability retirement benefits and copies 
of all medical records upon which that 
decision was based.  If at all possible, 
have the Nassau County Police Department 
specify the reasons underlying the 
veteran's retirement - in particular, 
whether, as alleged, he was unable to 
perform his responsibilities due to the 
adverse effects of medications he takes 
for his PTSD.  Once obtained, these 
records should be associated with the 
other evidence in the claims folder.

2.  Ask Dr. Monhian to provide any 
additional clinical records of the 
veteran's treatment, especially any 
reports of his treatment for PTSD.  Any 
records obtained should be associated 
with the claims folder.

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




